DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
Response to Amendment and Status of Claims
Applicant's reply, filed 11/08/2022, has been entered. Claims 67 and 85 are amended, no claims are newly cancelled, and claims 87-90 are newly added. Accordingly, claims 67-90 are pending and considered in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to independent claims 67 and 85 , “grapeseed oil” lacks sufficient written description such that the person of ordinary skill would not understand Applicant to be in possession of a polymerized oil wherein the biorenewable, previously modified, or functionalized oil comprises grapeseed. In the interest of compact prosecution, and noting for the record that grapeseed and rapeseed are different materials, the instances of ‘grapeseed’ have been interpreted to be rapeseed. Rapeseed is named in the instant disclosure.
With regard to claims 88 and 90, the feature “100% of sulfur crosslinks in the polymerized oil are between molecules of the biorenewable, previously modified, or functionalized oil”. In the interest of the clarity of the record and compact prosecution, it is noted that Paragraph 00026 of the as-filed specification states that the “robustness of the sulfur crosslinking reaction and the ability to use it for the polymerization of lower cost feedstocks containing a high free fatty acid content and residual moisture is an advantage of this polymerization method compared to other processes, providing flexibility in starting material selection”. While the person of ordinary skill would appreciate this disclosure, the person would not understand from this disclosure that Applicant was in possession of the invention where 100% of the sulfur crosslinked in the manner claimed. To be clear, no percentage or value of sulfur-crosslinking is provided to the public beyond a general assertion of ‘robustness”. Additionally, Applicant asserts that this feature is supported by the Examples; particularly, Applicant’s assertion being that the examples don’t include additional material that could be crosslinked, then 100% of the sulfur must crosslink. This is not found persuasive. The presence or absence of additional materials doesn’t indicate the degree or yield of the reaction itself (i.e. the sulfur crosslinking). As such, the person of ordinary skill would not understand Applicant to be in possession of a polymerized oil where 100% of sulfur crosslinks in the polymerized oil are between molecules of the biorenewable, previously modified, or functionalized oil from the as-filed disclosure.
With regard to claims 89 and 90, the feature “non-oligomer content of the polymerized oil consists of the biorenewable, previously modified, or functionalized oil” lacks sufficient written description such that the person of ordinary skill in the art would not understand Applicant to be in possession of the polymerized oil as claimed. The specification is silent to non-oligomer language. In the interest of advancing prosecution, paragraph 0009 as-filed, states Applicant’s definition of oligomer (i.e. “defined as a polymer having a number average molecular weight (Mn) larger than 1000. A monomer makes up everything else and includes monoacylglycerides (MAG), diacylglycerides (DAG), triacylglycerides (TAG), and free fatty acids (FFA)” (emphasis respectfully added for clarity). The person of ordinary skill would not, from this disclosure at Paragraph 0009, understand that Applicant was in possession of the polymerized oil where the non-oligomer content of the polymerized oil consists of the biorenewable, previously modified, or functionalized oil. Applicant further argues that there is no new matter added because the Examples do not include other material that could form the un-oligomerized portion of the polymerized oil. This is not persuasive because the presence or absence of additional/other material does not equate to a disclosure to the public that “the non-oligomer content” exclusively consists of the biorenewable, previously modified, or functionalized oil only. If Applicant wishes to exclude the presence of additional materials, then ‘consisting of’ should be used instead of ‘comprising’ (see lines 3 of claims 67 and 90 each). Additionally, potential amendments that reflect the monomer language at Paragraph 0009 could be beneficial and/or a statement on the record explaining why this feature does support the claim language.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 74 is broader than claim 67 and introduces new elements for the biorenewable, previously modified, or functionalized oil (i.e., rapeseed oil, linseed oil, tung oil, cottonseed oil, and combinations and crude streams thereof).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-76, 78-80, 82, and 87-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Factice from Oil Mixtures” NPL by Erhan and Kleiman (1993; attached).
Regarding claims 67-70 and 74, Erhan and Kleiman (hereinafter “Erhan”) teach high-quality brown factice produced from oils such as soybean, castor, meadowfoam, and rapeseed (please note the interpretation taken in the 112a rejection above with regard to ‘grapeseed’ as claimed; also meeting dependent claim 74) (Tables 1 and 2 generally; in table 1 any and/or all of these examples- except for 100% meadowfoam- anticipate the claim, in table 2 any and all of these examples- except for 100% lesquerella, 100% jojoba, 100% meadowfoam and exclusive combinations of any two of these such as “Lesquerella + Meadowfoam”- anticipate the claim). 
All of the aforementioned oils are biorenewable oils wherein soybean, castor, and rapeseed are expressly named as suitable by Applicant’s specification (see Paragraph 00016 as-filed). In Table 1, all of the mixtures possess free sulfur values below 2.0% (meeting claimed sulfur content of from 0.001 wt% to about 8 wt% as well as dependent claims 69 and 70 requiring sulfur content less than about 6 wt% and less than about 2 wt%, respectively).
Erhan is silent to the oligomer content of the brown factice(s); however, Erhan’s factices produced in Tables 1 and 2 are all manufactured with sulfur at 180C (see footnote of each table).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and it’s fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products See In re Brown, 459 F.2d 531, 59 CCPA 1036, 173 USPQ 685 (1972).
	In the instant case, Erhan uses soybean, castor, and rapeseed oils, which are expressly recited in Applicant’s specification at Paragraph 00016, in an identical manner of production (i.e. heating the oil(s) to at least 100C, adding sulfur, and polymerizing Paragraph 00022). Thus, it is anticipated that the resultant polymerized product (i.e. the factice) of Erhan would possess a polymeric distribution having about 2 to about 80 wt%, and/or about 15 to about 60 wt% (meeting instant dependent claim 68), oligomer content absent evidence to the contrary.
Regarding claims 71-73, Erhan anticipates the product as applied to claim 67 above but is silent to the polymerized oil having a flash point ranging from about 100C to about 400C (claim 71), about 200C to about 350C (claim 72), and/or about 245C to about 275C (claim 73). However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	In the instant case, Erhan uses soybean, castor, and rapeseed oils, which are expressly recited in Applicant’s specification at Paragraph 00016, in an identical manner of production (i.e. heating the oil(s) to at least 100C, adding sulfur, and polymerizing Paragraph 00022). Thus, it is anticipated that the resultant polymerized product (i.e. the factice) of Erhan would possess a flash point ranging from about 100C to about 400C absent evidence to the contrary.
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claims 75-76 and 78, Erhan anticipates the polymerized oil as applied to claim 67 above but is silent to the oil comprising an alkyl ester (claim 75), specifically one selected from the group consisting of methyl, ethyl, propyl, and/or butyl esters, and combinations thereof (claim 76), and/or the oil including TAG, DAG, MAG, and/or combinations thereof (claim 78).
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Erhan uses soybean, castor, and rapeseed oils, which are expressly recited in Applicant’s specification at Paragraph 00016, in an identical manner of production (i.e. heating the oil(s) to at least 100C, adding sulfur, and polymerizing Paragraph 00022). As such, it is anticipated that the polymerized oil of Erhan would possess an alkyl ester (claim 75), specifically one selected from the group consisting of methyl, ethyl, propyl, and/or butyl esters, and combinations thereof (claim 76), and/or the oil including TAG, DAG, MAG, and/or combinations thereof (claim 78) absent evidence to the contrary.
Regarding claim 79, Erhan anticipates the polymerized oil as applied to claim 67 above and further teaches the sulfur is sublimed which would be elemental sulfur as known to persons of ordinary skill in the art (Page 1, Top of Right Column).
Regarding claim 80, Erhan anticipates the polymerized oil as applied to claim 67 and teaches that the oil mixture with sulfur is heated at 180C (Footnotes of Table 1 and/or Table 2). Note, this is a product by process claim (MPEP 2113) and the structure imparted by the heating is the cross-linking that is claimed.
Regarding claim 82, Erhan anticipates the polymerized oil as applied to claim 67 above. Notably, the language “[a] rejuvenator for use in asphalt” is located in the preamble of the claim and features the intended use of the rejuvenator. It has been held that ‘where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation’ Rowe v. Dror, 112 F.3d 473, 478, 42 USDPQ 2d 1550, 1553 (Fed. Cir. 1997) (MPEP 2111.02.II.).
Regarding claim 87, Erhan anticipates the polymerized oil as applied to claim 67 above but is silent to the oil being a liquid at 40C.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Erhan uses soybean, castor, and rapeseed oils, which are expressly recited in Applicant’s specification at Paragraph 00016, in an identical manner of production (i.e. heating the oil(s) to at least 100C, adding sulfur, and polymerizing Paragraph 00022). As such, it is anticipated that the polymerized oil of Erhan would be a liquid at 40C absent evidence to the contrary.
Regarding claims 88-90, Erhan anticipates the polymerized oil as applied to claim 67 above (and the analysis for claim 67 is the same as that for claim 90, even though claim 90 is broader than 67; see Applicant’s comments at Page 3 with regard to “New independent claim 90” where Applicant acknowledges the difference in scope with claim 67).
Erhan is silent to the features requiring 100% of sulfur crosslinks in the polymerized oil are between molecules of the biorenewable, previously modified, or functionalized oil and/or that the non-oligomer content of the polymerized oil consists of the biorenewable, previously modified, or functionalized oil.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Erhan uses soybean, castor, and rapeseed oils, which are expressly recited in Applicant’s specification at Paragraph 00016, in an identical manner of production (i.e. heating the oil(s) to at least 100C, adding sulfur, and polymerizing Paragraph 00022). As such, it is anticipated that the polymerized oil of Erhan would embody these features absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 77 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Erhan as applied to claim 67 above, and further in view of Sanderson (U.S. 2,390,961; Of Record).
Regarding claim 77, appears to utilize product by process language (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Applicant’s specification does not identify the structure imparted by such processing conditions or provide a definition of what ‘previously modified’ means.
Erhan anticipates the polymerized oil as applied to claim 67 above but is silent to the starting material oil being previously modified. 
Sanderson et al. (hereinafter “Sanderson”) teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a sulphurizing component (Page 1 Right Column Lines 11-23).
Specifically, Sanderson teaches the use of sulfurized vegetable oils broadly (see Page 1, Right Column lines 52-56 “polymerized vegetable oil”) but, specifically, a blend of linseed oil and cottonseed oil that is heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; which would meet Applicant’s disclosed polymerization reaction at 00022), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75).
Based on Sanderson’s processing conditions, the oil is previously modified because Sanderson discloses a 1st heating which results in polymerization (Page 2 Left Column lines 13-16 and 27-28; “temperature of about 225 to 250F”). As the oil is heated again before adding the sulfur (Page 3 Right Column), Sanderson’s first heating meets the claimed ‘previously modified’ limitation.
It would be obvious to heat the oil of Erhan before vulcanization with the sulfur so as to include the amount of polymerization before crosslinking. This would be desirable to the person of ordinary skill in the art so as to achieve increased gelling and gel time (Erhan Table 3 “Gel Time (min)”).
Regarding claim 81, Erhan anticipates the polymerized oil as applied to claim 67 above but is silent to the polymerized oil being used in a modified asphalt.
Sanderson teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a sulphurizing component (Page 1 Right Column Lines 11-23) and includes a combination, specifically Example IV, that teaches the inclusion of the inventive polymerized product (Page 5 left column, 34-53) with asphalt which meets the claimed ‘modified asphalt’.
Specifically, Sanderson teaches the use of sulfurized vegetable oils broadly (see Page 1, Right Column lines 52-56 “polymerized vegetable oil”) but, specifically, a blend of linseed oil and cottonseed oil that is heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; which would meet Applicant’s disclosed polymerization reaction at 00022), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75).
In view that Sanderson teaches the use of a polymerized vegetable oil product in an asphalt composition (Example IV), it would be obvious to substitute the polymerized oil (i.e. Factice) of Erhan in place of Sanderson’s oil.
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP 2144.07. In the instant case, it would be obvious to select one factice (i.e. Erhan) in place of another (i.e. Sanderson).
Claims 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Erhan as applied to claim 67 above, and further in view of Sanderson (U.S. 2,390,961; Of Record) and Bailey (U.S. 2010/0034586; Of Record).
Regarding claim 83, Erhan anticipates the polymerized oil as applied to claim 67 above but is silent to the polymerized oil being used in a modified asphalt.
Sanderson teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a sulphurizing component (Page 1 Right Column Lines 11-23) and includes a combination, specifically Example IV, that teaches the inclusion of the inventive polymerized product (Page 5 left column, 34-53) with asphalt which meets the claimed ‘modified asphalt’.
Specifically, Sanderson teaches the use of sulfurized vegetable oils broadly (see Page 1, Right Column lines 52-56 “polymerized vegetable oil”) but, specifically, a blend of linseed oil and cottonseed oil that is heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; which would meet Applicant’s disclosed polymerization reaction at 00022), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75).
In view that Sanderson teaches the use of a polymerized vegetable oil product in an asphalt composition (Example IV), it would be obvious to substitute the polymerized oil (i.e. Factice) of Erhan in place of Sanderson’s oil.
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP 2144.07. In the instant case, it would be obvious to select one factice (i.e. Erhan) in place of another (i.e. Sanderson).
While Sanderson does teach an example including the polymerized oil and asphalt (Example IV), the asphalt is not present in an amount of about 60 to about 99.9 wt%.
Bailey et al. (hereinafter “Bailey”) teaches a rejuvenating agent from plant derived oils, preferably vegetable oil (Abstract and Paragraph 0039). Specifically, Bailey teaches a 40/60 blend of bitumen (meeting claimed ‘asphalt binder’) and vegetable oil (Paragraph 0048) with emphasis upon the use of the vegetable oil to control the properties of the resultant mixture (Paragraphs 0038 and 0042). Additionally, Bailey teaches that plant derived oil as a bitumen replacement also offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042).
As such, it would be obvious to use Erhan’s polymerized vegetable oil in the manner suggested by Sanderson (i.e. the combination of asphalt and polymerized oil) as modified by Bailey (i.e. a 40/60 blend) to create an advantageous bitumen blend with desirable properties that offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042 of Bailey).
Regarding claim 84, Erhan, Sanderson, and Bailey teach the modified asphalt as applied to claim 83 above and Bailey further teaches at Paragraph 0052 that the various blends were tested to validate laboratory and comply with the framework for penetration grade bitumens, specifically paving grade bitumens’ (Paragraph 0052). As such, the asphalt binder is for paving applications in view of the disclosure of ‘paving grade bitumens’.
Regarding claim 85, Erhan teaches high-quality brown factice produced from oils such as soybean, castor, meadowfoam, and rapeseed (please note the interpretation taken in the 112a rejection above with regard to ‘grapeseed’ as claimed; also meeting dependent claim 74) (Tables 1 and 2 generally; in table 1 any and/or all of these examples- except for 100% meadowfoam- meet the claimed polymerized oil, in table 2 any and all of these examples- except for 100% lesquerella, 100% jojoba, 100% meadowfoam and exclusive combinations of any two of these such as “Lesquerella + Meadowfoam”- meet the claimed polymerized oil). 
All of the aforementioned oils are biorenewable oils wherein soybean, castor, and rapeseed are expressly named as suitable by Applicant’s specification (see Paragraph 00016 as-filed). In Table 1, all of the mixtures possess free sulfur values below 2.0% (meeting claimed sulfur content of from 0.001 wt% to about 8 wt% as well as dependent claims 69 and 70 requiring sulfur content less than about 6 wt% and less than about 2 wt%, respectively).
Erhan is silent to the oligomer content of the brown factice(s); however, Erhan’s factices produced in Tables 1 and 2 are all manufactured with sulfur at 180C (see footnote of each table).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and it’s fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products See In re Brown, 459 F.2d 531, 59 CCPA 1036, 173 USPQ 685 (1972).
In the instant case, Erhan uses soybean, castor, and rapeseed oils, which are expressly recited in Applicant’s specification at Paragraph 00016, in an identical manner of production (i.e. heating the oil(s) to at least 100C, adding sulfur, and polymerizing Paragraph 00022). Thus, it is anticipated that the resultant polymerized product (i.e. the factice) of Erhan would possess a polymeric distribution having about 2 to about 80 wt% oligomer content absent evidence to the contrary.
Erhan teaches the polymerized oil but is silent to the polymerized oil being used in a modified asphalt.
Sanderson teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a sulphurizing component (Page 1 Right Column Lines 11-23) and includes a combination, specifically Example IV, that teaches the inclusion of the inventive polymerized product (Page 5 left column, 34-53) with asphalt which meets the claimed ‘modified asphalt’.
Specifically, Sanderson teaches the use of sulfurized vegetable oils broadly (see Page 1, Right Column lines 52-56 “polymerized vegetable oil”) but, specifically, a blend of linseed oil and cottonseed oil that is heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; which would meet Applicant’s disclosed polymerization reaction at 00022), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75).
In view that Sanderson teaches the use of a polymerized vegetable oil product in an asphalt composition (Example IV), it would be obvious to substitute the polymerized oil (i.e. Factice) of Erhan in place of Sanderson’s oil.
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP 2144.07. In the instant case, it would be obvious to select one factice (i.e. Erhan) in place of another (i.e. Sanderson).
Sanderson does not teach the addition of the polymerized oil to treat RAP or the amount of the oil.
However, Bailey teaches a rejuvenating agent from plant derived oils, preferably vegetable oil (Abstract and Paragraph 0039). Specifically, Bailey teaches the use of vegetable oil to rejuvenate RAP (Paragraphs 0019-0024; the ‘separated surface’ described in 0020 meets RAP) with emphasis upon the use of the vegetable oil to control the properties of the resultant mixture and restore flexibility to the reclaimed mix (Paragraphs 0006, 0038, and 0042). Bailey also teaches that the amount of plant derived oil required is in the range from 2-20% which lies within the claimed range of 0.1 to 40 wt%.
Additionally, Bailey teaches that plant derived oil as a bitumen replacement also offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042).
As such, it would be obvious to use Erhan’s polymerized vegetable oil in the manner suggested by Sanderson (i.e. the combination of asphalt and polymerized oil) as modified by Bailey (i.e. a 40/60 blend) to create an advantageous bitumen blend with desirable properties that offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042 of Bailey).
Regarding claim 86, Erhan, Sanderson, and Bailey teach the method as applied to claim 85 above. Sanderson and Bailey do not expressly describe the addition of bitumen with the treated RAP (which was treated with the polymerized oil) but such a combination is prima facie obvious as it is conventional in the asphaltic arts to combine rejuvenated and/or treated RAP with additional bitumen.
Response to Arguments
Applicant’s arguments with respect to claims 67-90 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
While the teachings of Sanderson (U.S. 2,390,961) have not been relied on as a primary reference in this action, it is noted in the interest of compact prosecution, that Sanderson remains available as prior art and may serve as the basis for an obviousness rejection at a later time. 
In the interest of the clarity of the record, Applicant’s amendment of 11/08/2022 has, in part, required the biorenewable, previously modified, or functionalized oil to now comprise specific oils that notably do not include linseed and/or cottonseed. Sanderson teaches vegetable oils broadly (i.e. genus) and linseed and cottonseed oils specifically (i.e. species).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Snelling (U.S. 1,315,246) directed to a process of treating vulcanized oils, especially sulfurized vegetable oils; Gottesman (U.S. 2,152,185) directed to a process for sulphurizing an organic unsaturated fatty oil such as rapeseed oil, castor oil, and/or cinammic acid ethyl ester (Examples and claims); Roberts (U.S. 2,450,384) directed to the manufacture of factice and sulfurized oils (“The well known reaction between sulphur and the fats and fatty oils…”); Rockoff (U.S. 3,387,506) directed to factices are vegetable oils which are themselves vulcanized by means of sulfur…vegetable oil such as rapeseed (colza) or soya oil… or can be diluted in a nonvulcanizable oil such as a petroleum spirit (Column 2 lines 47-56); Parrett (U.S. 1,833,471) directed to a coated fabric that contains a large percentage of bituminous material along an indurating agent such as factice which factice is a vulcanized vegetable oil (Page 1 lines 35-37 and Page 1 lines 89-100 and Page 2 Right Column Lines 102-109); Howard (U.S. 2006/0121170) directed to rubbery gels made from vegetable oil (see Paragraph 0042 “Factice is a rubber-like product made by reacting vegetable oil with sulfur chloride or another vulcanizing agent. Factice is commercially available…” and “when a vulcanized vegetable oil is added to the composition, the amount of thermoplastic elastomer added can be significantly reduced, thereby reducing the material cost of the composition”); and SU 1298214 directed to a method for producing factice including sunflower oil and sulfur heated at 130-140C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738